
	
		I
		112th CONGRESS
		1st Session
		H. R. 3469
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2011
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to encourage the implementation or expansion of prekindergarten programs
		  for students 4 years of age or younger.
	
	
		1.Short titleThis Act may be cited as the
			 Universal Prekindergarten and Early
			 Childhood Education Act of 2011.
		2.Use of community
			 learning center funds for prekindergarten programsSection
			 4205 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7175) is
			 amended—
			(1)by redesignating
			 subsection (b) as subsection (c); and
			(2)by inserting after
			 subsection (a) the following:
				
					(b)Prekindergarten
				programs
						(1)AuthorizationIn
				addition to the activities authorized under subsection (a), a local educational
				agency that receives an award under this part may use the award for educational
				activities for children 4 years of age or younger if the agency agrees to phase
				in, where possible, a prekindergarten program.
						(2)DefinitionFor
				purposes of this subsection, the term prekindergarten program
				means a program that—
							(A)provides a
				prekindergarten curriculum in classrooms at public elementary schools for
				students 4 years of age or younger; and
							(B)is taught by
				teachers who possess equivalent or similar qualifications to those of teachers
				of other grades in the school
				involved.
							.
			
